                                            Case 3:19-cv-08463-JD Document 11 Filed 04/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID S QUAIR,                                       Case No. 19-cv-08463-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10    SAN MATEO COUNTY JAIL, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This is a civil rights case filed pro se by a state prisoner. In the initial review order on

                                  14   March 9, 2020, the Court found that plaintiff had failed to state a claim and dismissed the

                                  15   complaint with leave to amend after discussing the deficiencies of the complaint. The time to

                                  16   amend has passed and plaintiff has not filed an amended complaint or otherwise communicated

                                  17   with the Court. This case is DISMISSED with prejudice for failure to state a claim as described

                                  18   in the prior order.

                                  19           IT IS SO ORDERED.

                                  20   Dated: April 30, 2020

                                  21

                                  22
                                                                                                       JAMES DONATO
                                  23                                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                           Case 3:19-cv-08463-JD Document 11 Filed 04/30/20 Page 2 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID S QUAIR,
                                   4                                                          Case No. 19-cv-08463-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SAN MATEO COUNTY JAIL, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 7, 2020, I WILL SERVE a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David S Quair ID: #:BG0478
                                       California Men's Colony State Prison
                                  18   P.O. Box 8101, Cell#:FB-3234-L
                                       San Luis Obispo, CA 93409-8101
                                  19

                                  20

                                  21   Dated: April 30, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
